Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: there is no description for 104.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “closed space” between the tire and the rim of claim 1, the curved plate of a supporting rod of claim 2, parallel hawser loops of claim 4, and closed space of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There are several instances of subject matter set forth in claim 1 that lack an adequate description in the specification and the drawings. First, claim 1 sets forth “a sensor checking tension of the tire.” There is no description of how this is conducted to the degree as to where the sensor is located. The drawings provide support for the sensor being located in the hub area but nothing suggests any wiring or wireless feature communicating with the tire to therefore determine the tension of the tire. Or, is the tension of the tire sensed indirectly due to compression of the rods 100 or the rods 105. It is not clear because the specification is deficient in this manner in describing how the sensor works. Second, claim 1 sets forth there is no structure associated with the control component to understand what this component constitutes, other than including control rods. Particularly problematic is the recitation of the control component regulating the control rods. There is nothing disclosed as to what this regulating includes and how this regulating occurs. Therefore, the subject matter of the control component is inadequately disclosed to understand what this subject matter constitutes. Additional instances of the specification lacking in description are set forth below in the rejection under a lack of enablement. 
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 is not enabled because the claim requires undue experimentation to practice the claimed invention. The determination of undue experimentation is from a variety of factors (as set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998)). 
These factors include, among others, presence or absence of working examples, amount of direction and guidance on how to practice the invention, the state of the art, the breadth of the claims, and quantity of experimentation needed. The specification is lacking entirely in these areas. 
There are no working examples other than that which is shown. However, even this does not appear to be a working example because the drawings do not indicate whether the shown wheel is under a load and if so, why is the hawser loop apparently equally compressed both on the top and bottom? Based on the apparent operating principle of the invention, the bottom of the tire would indicate a compressed portion of the hawser loop, therefore arcuate, while the top would be under tension and therefore substantially linear. Why does the center of the hub not appear to correspond 
Regarding the direction and guidance presented, there is nothing in the specification providing for how the control component extends and contracts. Is this an electro-mechanical connection? Do the rods withdraw into the control component? Do the rods extend telescopically? There is nothing suggesting how the sensor senses tension of the tire. Are there wires that connect the hub-based sensor to a tire-based sensor? Is there another sensor on the actual object getting sensed (i.e. the tire)? How does a sensor in the hub sense the tire? Does the sensor indirectly sense the tire tension by the position of the rods? One is entirely uninformed of this matter after reviewing the specification and drawings. 
The state of the art is barren with respect to sensing the tension of a tire. The state of the art is replete with sensors internal to a tire that sense the internal pressure of a cavity within the tire. However, the title indicates the tire is airless, so there is no pressure to detect. Therefore, it is assumed that the tension sensed is the stretching of the tire as the tire contacts the ground. Additionally, typically, spokes which are the equivalence of supporting rods 100 connect the hub to the rim. Here, they appear to connect the tire, through the rim, and to the hub. What is the relationship between 100 and the rim? Moreover, the state of the art provides for a rim that receives a tire. Here, the rim is recited to be spaced apart from the tire by “an appropriate distance” and as shown in the drawings, while being supported entirely by the supporting rods unless the supporting rods fail, in that case the rim may support the tire. The specification and drawings fail to provide any specificity as to how then the rim is supported. Additionally, with the tire and rim spaced apart what structure “closes” off the space between the tire and rim to the extent that the tire is curved to make a closed space between the tire and rim. 
breadth of the claims, the totality of issues identified above should be factored in as well as some other issues. For example, the metallic hawser loop is not presented in any manner that one truly understands what exactly this structure is. A hawser is typically a large-diameter rope used on cargo ships or other large vessels. It is this more of a cable with various strands of wiring? Or is this more of a belt structure? What is the axial extension of the hawser loop? Similarly, what is the axial extension of the supporting rods? These axial extension questions are relevant because the supporting rods are disclosed to include a plate that supports the walls of the tire, so presumably the radial outer portion of the connecting rods has an axial length co-extensive with the axial width of the tire, so how far radially inward does this equivalent axial length continue? Further, how much is the rim spaced away from the tire? What exactly is an appropriate distance? What determined the “appropriateness” of such? Moreover, is the tire a solid tire with sidewalls? Or is there a space within the tire to allow some compression and some tension? 
Clearly, the determination of the questions above requires extensive experimentation of the claimed invention. The issues above provided numerous uncertainties as to how to make and use the invention therein requiring countless forms of experimentation. All of the questions above present uncertainties with respect to making and using the invention based on that which is provided in the disclosure and the drawings.  Therefore, for these reasons, the claimed invention is not enabled. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 sets forth the following subject matter but the disclosure does not adequately define such as set forth above in the rejections under 35 USC 112(a), therefore the metes and bounds of such cannot be determined: “hawser loop”, “appropriate distance”, and “control component.” In short, it is not clear what exactly these structures or subject matter entails so the claim is indefinite. 
Claim 3 is indefinite because it is not clear what constitutes “whole walls” of the tire. 
Claim 4 is indefinite because it is not clear what “parallelly arranging” the hawser loops means with respect to arranging a plurality of loops axially or circumferentially. 
Claim 7 is indefinite because it is not clear what an appropriate distance represents. 
Claim 8 is indefinite because it is not clear what constitutes “all types” of reinforcing materials. 
Claim 8 is indefinite because it is not clear what the difference is between “a closed space” set forth therein and “a closed space” of claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, and 8 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over US 1263697 to Olson in view of US 1018259 to Murray in further view of US 7546764 to Morinaga et al. (“Morinaga”).
Regarding claims 1 and 8, Olson discloses an adjustable airless tire system comprising: a plurality of spoke structure of supporting rods 6 extending between a metallic hawser loop 12 (see page 1, line 77) 6 from 12), and the metallic hawser loop being supported and regulated through control rods 4 of a control component (i.e. the wheel hub); a rim 2 of a wheel keeping appropriate distance from the tire; and the tire being curved to make a closed space between the tire and the rim of the wheel (as evident from Fig. 2 wherein the interior surface of the tire is spaced from the rim). Olson does not disclose prolongation or contraction of control rods. Murray discloses such (e.g. see Fig. 2, spring 15). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of increasing the cushioning effect of the tire. Olson also does not disclose a sensor sensing the tension of the tire. Morinaga discloses such (e.g. see col. 15, lines 60 - col. 16, line 7). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of understanding abnormal performance of the tire system. 

Regarding claim 3, Olson in view of Murray and Morinaga discloses the adjustable airless tire system according to claim 1, wherein the metallic hawser loop distributes the load of the vehicle from the ground contact surface of the tire to whole walls of the tire through the supporting rods (as evident from Fig. 1).


Regarding claim 5, Olson in view of Murray and Morinaga discloses the adjustable airless tire system according to claim 1, wherein the sensor detects the tension of the tire to calculate the load of the vehicle, and a variation of the tension of the tire during driving to estimate roughness of a road (as explained above in claim 1 with the same motivation provided in claim 1).
Other Prior Art: US 1048055 sets forth a wheel with outer and inner rods also including a looped rope to aid in cushioning of the wheel. 
Allowable Subject Matter
Claims 2, 4, 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and (a) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 1st paragraph set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617